Citation Nr: 0940663	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  04-23 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability, claimed as generalized anxiety disorder, with 
depression and compulsive behavior, to include as secondary 
to his service-connected Hodgkin's disease.

3.  Whether a reduction from 100 percent to a noncompensable 
rating, effective October 1, 2000, for Hodgkin's disease was 
proper.

4.  Entitlement to a compensable rating for Hodgkin's disease


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, R. G.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which reduced the Veteran's total (100 percent) rating 
for his service-connected Hodgkin's disease to a 
noncompensable rating.  The Veteran subsequently initiated 
and perfected an appeal of this reduction.  In June 2006, the 
Veteran testified before the undersigned Veterans Law Judge, 
seated at the RO.

A September 2002 rating decision found new and material 
evidence had not been submitted to reopen the Veteran's 
service connection claims for PTSD and/or a psychiatric 
disability claimed as generalized anxiety disorder.  The 
Veteran subsequently initiated and perfected appeals of these 
determinations, and they were merged into the pending appeal.  
An August 2007 Board decision reopened and remanded these 
claims for further development.

The Board notes that, in an October 2007 release form, the 
Veteran indicated that an acquired psychiatric disorder may 
have been caused by, or aggravated by, his service-connected 
Hodgkin's disease.  As such, that issue has been framed to 
incorporate the Veteran's statement.

The issues of entitlement to an increased rating for 
Hodgkin's disease, as well as service connection for a 
psychiatric disorder to include PTSD, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In March 2000, the RO informed the Veteran that it was 
proposing to reduce the disability evaluation for his 
service-connected Hodgkin's disease from 100 percent 
disabling to a non-compensable rating.  

2.  In June 2000, the RO issued a rating decision that 
decreased the rating for the Veteran's service-connected 
Hodgkin's disease from 100 percent disabling to a non-
compensable rating, effective October 1, 2000.

3.  At the time of the June 2000 rating decision, the 100 
percent rating for the Veteran's service-connected Hodgkin's 
disease had been in effect for less than five years.

4.  The Veteran's service-connected Hodgkin's disease is not 
active, and the Veteran is not currently undergoing a 
treatment phase for this disability.

5.  The medical evidence of record demonstrates a sustained 
improvement in the Veteran's service-connected disability.


CONCLUSION OF LAW

The reduction in the evaluation for Hodgkin's disease from 
100 percent disabling to a non-compensable rating was proper, 
and the non-compensable disability rating remains effective 
from October 1, 2000.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, 4.118, 
Diagnostic Code 7709 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  However, in this case, the appeal does not arise 
from adjudication of a claim made by the appellant.  Rather 
it arises from a rating reduction by the RO (the 'AOJ' in 
this case).  A rating reduction requires compliance with 
particular notification procedures under the law which, 
similar to the VCAA, require that specific notice be given to 
the appellant before the adjudication takes place.  See 38 
C.F.R. § 3.105(e), (i).  Moreover, these procedures require 
that the appellant be given an opportunity to respond to the 
proposed action not only to submit evidence relevant to the 
issue of the reduction but also to request a predetermination 
hearing.  The RO complied with these notification procedures, 
and the Board finds that this compliance essentially meets 
the notification requirements of VCAA.  Therefore, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.

As noted above, the regulations governing notice of a 
proposed reduction, like the VCAA, require that notice be 
given before the adjudication, and this was done in this 
case.  Specifically, the Veteran was given notice of an 
initial proposed reduction evaluation in March 2000 before 
the rating was reduced in June 2000. 

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.

Prior to adjudication, the RO informed the Veteran in a March 
2000 notice of proposed reduction that he may submit medical 
evidence to show that the rating assigned for his service-
connected prostate disability was adequate.  The RO informed 
him of the best type of evidence to submit, and also informed 
him of his right to a hearing.  Following the provision of 
this notice and the receipt of all pertinent evidence, the RO 
adjudicated the claim in June 2000. 

Additionally, in a May 2006 letter, VA provided notice that 
complies with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
While this notice came following the adjudication of the 
claim, the Board concludes that any error in the timing of 
the notice is harmless.  To the extent that the May 2006 
letter informed him of the method VA uses to assign 
disability evaluation, such notice was already presented the 
Veteran in an October 2003 notice letter.  To the extent that 
the May 2006 notice informed him of the method VA uses to 
assign effective dates, the Board has determined that the 
evidence is insufficient to warrant a restoration of a 100 
percent evaluation.  As such, no effective date will be 
assigned and any error regarding the timing of this notice is 
harmless.  

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran 
was afforded a VA examination to ascertain the current nature 
and extent of his Hodgkin's disease in July 2009.  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The VA examination obtained in this case is 
adequate, as it is predicated on a reading of pertinent 
medical records and provided findings relevant to the 
applicable rating criteria.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  See 38 C.F.R. § 3.159(c) (4) (2009).  The VA 
examination report is thorough and supported by the record.  
The examination noted above is therefore adequate upon which 
to base a decision.  Further, the duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II. Rating Reduction

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted, 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  Unless otherwise 
provided, if additional evidence is not received within that 
period, final rating action will be taken, and the award will 
be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  See 38 
U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(e) 
(2009).

Service connection for Hodgkin's disease was granted and 
rated as 100 percent disabling effective December 31, 1997, 
via a rating decision issued in February 1998.  

In March 2000, the RO notified the Veteran that, based on a 
February 2000 VA examination that showed there was no active 
disease, the RO was proposing to reduce the 100 percent 
rating assigned for his Hodgkin's disease to a non-
compensable evaluation.  The RO provided the Veteran 60 days 
to submit additional evidence or to request a hearing.  In 
light of the foregoing, the Board concludes that the Veteran 
was properly notified of the proposal to reduce the 
disability rating for his Hodgkin's disease.  

Thereafter, by rating action issued in July 2000, the RO 
notified the Veteran that it was reducing his disability 
rating for Hodgkin's disease from 100 percent to a non-
compensable rating based upon the evidence of record.  The 
reduction was to be effective October 1, 2000.  

The criteria governing certain rating reductions for certain 
service connected disabilities is found in 38 C.F.R. § 3.344.  
The United States Court of Appeals for Veterans Claims stated 
that this regulation applied to ratings that had been 
continued for long periods of time at the same level (five 
years or more).  See Brown v. Brown, 5 Vet. App. 413 (1993).  
In the present case, the 100 percent rating was in effect for 
less than 5 years, and thus the provisions of 38 C.F.R. § 
3.344 pertaining to stabilization of disability evaluations 
do not apply; reexamination disclosing improvement will 
warrant a rating reduction.  See 38 C.F.R. § 3.344(c) (2009).  
Nevertheless, the Court noted in Brown that there are several 
general VA regulations that apply to all rating reductions 
regardless of whether the rating has been in effect for five 
years or more.  Id. at 420-421.

Specifically, 38 C.F.R. § 4.1 requires that each disability 
be viewed in relation to its history.  Furthermore, 38 C.F.R. 
§ 4.13 provides that the rating agency should assure itself 
that there has been an actual change in the condition, for 
better or worse, and not merely a difference in the 
thoroughness of the examination or in use of descriptive 
terms.  Additionally, in any rating reduction case, not only 
must it be determined that an improvement in a disability has 
actually occurred, but that such improvement reflects 
improvement in ability to function under ordinary conditions 
of life and work.  See Brown, 5 Vet. App. at 420-21; see also 
38 C.F.R. §§ 4.2, 4.10 (2009).  A claim as to whether a 
rating reduction was proper must be resolved in the Veteran's 
favor unless the Board concludes that a fair preponderance of 
evidence weighs against the claim.  See Brown, 5 Vet. App. at 
421.

The Board notes that disability evaluations are based upon 
the average impairment of earning capacity as contemplated by 
the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (2002).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the Veteran.  See 38 
C.F.R. § 4.3 (2009). 

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in 
the recent case of Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are also 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  As such, the Board has considered whether 
staged ratings are appropriate in the pending appeal.  As 
distinct time periods have not been demonstrated, staged 
ratings are not necessary in this case.

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2009).  

The Veteran's service-connected Hodgkin's disease has been 
rated under the provisions of Diagnostic Code 7709.  Under 
the applicable rating criteria, Diagnostic Code 7709 provides 
that a 100 percent rating is warranted for Hodgkin's disease 
where there is active disease or during a treatment phase.  
The 100 percent disability rating shall continue beyond the 
cessation of any surgical, radiation, antineoplastic 
chemotherapy or other therapeutic procedures.  Six months 
after the discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination.  Any change in disability rating based on that 
or any subsequent examination shall be subject to the 
provisions of 38 C.F.R. § 3.105.  If there has been no local 
recurrence or metastasis, the disorder shall be rated on the 
residuals.  See 38 C.F.R. § 4.117, Diagnostic Code 7709 
(2009).  

The Board finds that improvement was demonstrated by the 
medical evidence of record, and that the evidence is 
sufficient to establish the current level of disability due 
to the Veteran's Hodgkin's disease.  The record clearly shows 
that, at the time of the reduction, the Veteran did not have 
any active disease, nor was he in a current treatment phase, 
to warrant a 100 percent disability rating.  Rather, the 
record shows that there was no evidence of disease with 
residual peripheral neuropathy secondary to the chemotherapy.  
See VA examination report, February 2000.  Thus, a reduction 
from 100 percent was warranted pursuant to the rating 
criteria which provide that a 100 percent rating is only 
warranted for Hodgkin's disease where there is active disease 
or during a treatment phase.    

The July 2009 VA examiner noted a review of the Veteran's 
claims file.  Hodgkin's lymphoma involving the left cervical 
and axillary areas was noted, as was treatment with combined 
radiation and chemotherapy.  Complications from that 
treatment were noted, such as peripheral neuropathy and 
osteoporosis, for which the Veteran is currently service-
connected.  During the examination, the Veteran complained 
that his feet were numb and cold, as well as paresthesias of 
both hands with decreased coordination and grip strength.  
The Veteran stated that the neuropathic pain of the right leg 
had become more intense.  The Veteran did not report fatigue, 
bleeding, or gastrointestinal or lymph node symptoms.

The examiner noted that the date of the last antineoplastic 
treatment was August 1997.  On examination, there was no 
evidence of enlarged lymph nodes, splenomegaly, hepatomegaly, 
bleeding, anemia, chloras, or superior vena cava syndrome.  
There was no radiographic evidence of any active disease.  
The Veteran was ultimately diagnosed with Hodgkin's disease, 
in remission, as well as a compression fracture at T10 and 
T11, pulmonary fibrosis, and peripheral neuropathy.

As discussed above, the 2000 and 2009 VA examinations did not 
show that he had active Hodgkin's disease and was not in a 
treatment phase; therefore, a 100 percent disability rating 
was no longer warranted under Diagnostic Code 7709.  Under 
that code, the Veteran should be rated for the residuals of 
his disability.

The medical evidence of record clearly shows that, at the 
time of the reduction, the Veteran did not have any active 
disease to warrant a 100 percent disability rating for his 
Hodgkin's disease.  Further, the evidence does not show that 
the Veteran has completed an active treatment cycle for his 
disability since the Veteran's reduction.  Rather, the 
evidence shows the Veteran had not undergone antineoplastic 
treatment since August 1997.  See VA examination report, July 
2009.  Following a review of all medical evidence associated 
with the Veteran's claims file, to include private and VA 
outpatient reports, there is no medical evidence to 
demonstrate treatment for active Hodgkin's disease since the 
time of the Veteran's rating reduction.  Thus, a reduction 
from 100 percent was warranted pursuant to the rating 
criteria which provide that a 100 percent rating is warranted 
for Hodgkin's disease where there is active disease or during 
a treatment phase.  The regulations state that a 100 percent 
disability rating shall continue beyond the cessation of any 
surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures.  Six months after the discontinuance 
of such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  In this case, the 
100 percent evaluation continued for more than six months 
following cessation of the Veteran's most recent treatment.  
As such, the reduction in rating from 100 percent disabling 
to a non-compensable evaluation was proper.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).  The preponderance is 
against the Veteran's claim, and it must be denied.


ORDER

The reduction from 100 percent disabling to a non-compensable 
rating for Hodgkin's disease effective October 2000 was 
appropriate, and a restoration of a 100 percent rating is not 
warranted; as such, the appeal as to this issue is denied.
REMAND

Although the Board regrets any further delay in adjudicating 
the Veteran's claims, pursuant to the duty to assist, the 
issues of entitlement to service connection for PTSD and an 
acquired psychiatric disorder, as well as his claim for an 
increased disability rating for Hodgkin's disease, must be 
remanded for further development.

As to the specific question of whether the Veteran's service-
connected residuals of Hodgkin's disease (to include 
peripheral neuropathy of the bilateral upper and lower 
extremities, as well as osteoporosis), the Board finds that 
more development is necessary prior to adjudication.  While 
the Veteran was afforded a VA examination in July 2009, the 
examiner did not perform range of motion testing or a 
neurological examination, in order to properly evaluate the 
Veteran's currently-service-connected residuals of Hodgkin's 
disease.  

Further, during the Veteran's July 2009 VA examination, the 
examiner stated that prostate cancer and pulmonary fibrosis 
were residuals of treatment for his service-connected 
Hodgkin's disease.  During the Veteran's June 2006 Board 
hearing, he testified that he experienced other residual 
disorders, such as a dental disorder, chronic fatigue, 
wandering eye syndrome, thyroid disease, skin disorders, and 
memory problems.  

The Board notes that  the "duty to assist" requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability.  See 
Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  This medical 
examination, or examinations, must consider the records of 
prior medical examinations and treatment in order to assure a 
fully informed decision.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  The examination or examinations should 
include full range of motion testing, as well as a complete 
neurological evaluation.  The examiner or examiners should 
also address the etiology of the Veteran's other claimed 
residuals in order to determine whether these medical 
conditions, if present, were caused by or permanently 
aggravated by the Veteran's service-connected disability.

In this case, the Veteran alleges that he has a current 
diagnosis of PTSD, stemming from traumatic in-service events 
including combat and non-combat experiences in Vietnam.  
These reportedly included mortar attacks on his base, 
witnessing a friend struck and killed by helicopter blades, 
and cleaning the remains of slain servicemen.  He also noted 
that he was fired upon on two separate occasions.  See VA 
Form 21-4138, November 14, 1989.

As to the Veteran's claim for service connection for PTSD, 
the Board notes that service connection for PTSD specifically 
requires: (1) a current medical diagnosis of PTSD, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence 
establishing a nexus between the claimed in-service stressor 
and the current symptomatology of PTSD.  See 38 C.F.R. § 
3.304(f) (2009); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 
(2002).  Importantly, a claimed non-combat stressor must be 
verified - the appellant's uncorroborated assertions are not 
sufficient to verify a non-combat stressor.  See Cohen; see 
also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f) (2009); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  Participation in combat, a determination that is 
to be made on a case by case basis, requires that the Veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In determining whether the Veteran participated in combat, 
the Veteran's oral and written testimony will be weighed 
together with the other evidence of record.  See Cohen v. 
Brown, 10 Vet. App. 128, 146 (1997).

If VA determines the Veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the Veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

As noted, in a precedent opinion, VA's General Counsel held 
that the ordinary meaning of the phrase "engaged in combat 
with the enemy," as used in 38 U.S.C.A. § 1154(b), requires 
that a veteran "have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality."  VAOPGCPREC 12-99. The General Counsel 
also indicated that the determination of whether a veteran 
engaged in combat with the enemy necessarily must be made on 
a case-by-case basis, and that absence from a veteran's 
service records of any ordinary indicators of combat service 
may, in appropriate cases, support a reasonable inference 
that the Veteran did not engage in combat; such absence may 
properly be considered "negative evidence" even though it 
does not affirmatively show that the Veteran did not engage 
in combat.  Id.

While his DD-214 notes the receipt of the National Defense 
Service Medal, Vietnam Service Medal, and the Vietnam Combat 
medal with Device 60, a Bronze Star is not listed.  However, 
new evidence submitted by the Veteran includes a copy of a 
certificate awarding him the Bronze Star medal in December 
1970.  However, the record reflects that the Veteran's Bronze 
Star was awarded for meritorious service, and not for combat 
service as defined by regulation.  As such, the Veteran is 
not entitled to the relaxed standard as per 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).  Therefore, the Veteran's 
stressor statements must be verified in order to establish 
service connection for PTSD.

Following a National Archives and Records Administration 
(NARA) search request, a statement by the U.S. Army and Joint 
Services Records Research Center (JSRRC) noted that their 
collection did not contain any combat unit records submitted 
by the 507th Transportation Detachment (507th) during the 
Veteran's period of Vietnam service.  Further, Department of 
Defense records did not document casualty information 
regarding a solder assigned to the 507th who was killed 
during this period.  In a recent statement, the Veteran noted 
this incident may have occurred in September 1970.  See 
Statement, August 2009, p. 4.  JSRRC noted that it did not 
maintain copies of morning reports submitted by the 507th, 
and that a morning report request should be submitted to the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  The Board notes that, to date, such a request has 
not been submitted.  On remand, the RO should conduct a 
search of morning reports from the 507th during Veteran's 
tour of duty in Vietnam in an attempt to confirm the 
purported stressor information.

Moreover, the Board notes that the Veteran has provided 
additional evidence with regard to his claimed stressor 
events.  A September 2009 statement from the Veteran's 
private provider noted that, during the Veteran's second week 
in Vietnam, his base was the target of a rocket attack.  
According to the Veteran, he arrived at his base in the early 
summer of 1970.  Also, in a statement received in August 
2009, the Veteran noted that, in the summer of 1970, he was 
fired upon while stationed at the Phu Bai compound.  Because 
the Veteran has provided more detailed information with 
regard to these stressors, and additional JSRRC search should 
be conducted in an attempt to corroborate this information.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  In 
the event that the Veteran's combat status is established, or 
if any stressor statement is verified, the Veteran's claims 
for service connection for PTSD and an acquired psychiatric 
disorder should be remanded for a VA examination and 
etiological opinions.  The Board notes that additional 
examination is also warranted on the basis that the Veteran 
now also asserts that he has an acquired psychiatric disorder 
secondary to a service-connected disability.



Accordingly, the case is REMANDED for the following action:

1.  The AMC should conduct a search for 
morning reports, so as to obtain details 
regarding the Veteran's alleged stressor 
statement, through the NPRC.  According to 
the Veteran, he witnessed a fellow 
serviceman named "Rocky" walk into 
helicopter blades, killing him instantly.  
The Veteran was stationed with the 507th 
Transportation Detachment in 1970, and he 
stated that this incident may have occurred 
in September.

2.  The additional stressor information 
submitted by the Veteran, to include rocket 
attacks as well as being fired upon in the 
summer of 1970, should be submitted to 
JSRRC for verification.  

3.  Following the receipt of any stressor 
verification, the AMC should arrange for 
the Veteran to be scheduled for a VA 
psychiatric examination to determine the 
nature and etiology of any currently-
diagnosed psychiatric disorder, to include 
PTSD and an acquired psychiatric disorder 
manifested by depression and compulsive 
behavior.  After examination and review of 
the claims folder, the examiner should 
address the following:

A) For each disorder identified, 
is at least as likely as not that 
the disability originated during 
active service, is otherwise 
related to service or an in-
service stressor event.  

B) For each disorder identified, 
is at least as likely as not that 
the disability is the result of, 
or is permanently aggravated 
beyond its normal course of 
progression by, his service-
connected Hodgkin's disease or 
residuals thereof.

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/his report whether or not 
the claims file was reviewed.  The 
examiner should specifically note a 
review of the Veteran's private medical 
records and stressor statements.  A 
rationale for any opinion expressed 
should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

4.  The AMC should make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded a VA 
examination or examination, in the 
appropriate specialties, to ascertain the 
current nature and extent of any residuals 
of the Veteran's service-connected 
Hodgkin's disease, to include peripheral 
neuropathy of the bilateral upper and 
lower extremities and osteoporosis.  The 
examiner or examiners should also note 
that the Veteran's VA July 2009 examiner 
stated that prostate cancer and pulmonary 
fibrosis were residuals of treatment for 
his service-connected Hodgkin's disease.  
The examiner should also address whether 
the Veteran has other residual disorders 
to include a dental disorder, chronic 
fatigue, wandering eye syndrome, thyroid 
disease, skin disorders, and memory 
problems.  As such, the examiner or 
examiners should determine whether the 
Veteran has a current diagnosis for these 
disorders and, if so, whether any 
diagnosed disorders are residuals of his 
service-connected Hodgkin's disease.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must indicate whether such a review was 
performed.  

5.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be readjudicated 
to include the Veteran's claim for 
secondary service connection for a 
psychiatric disorder.  If any claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After the Veteran has 
had an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


